DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1 is currently pending in U.S. Patent Application No. 17/068,307 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claim 1 is objected to because of the following informalities:  
Claim 1, line 9, is missing the article ‘a’ before the language ‘repository’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, Lines 4-5 and lines 7-8 recite the limitations in part, “based on the first characteristic profile” and “based at least on the second characteristic profile”.  There is insufficient antecedent basis for these limitation(s) in the claim.  While Applicant may have intended for that/those ‘profiling’ step(s) to produce one or more corresponding ‘characteristic profile(s)’, Examiner asserts that this is not necessarily/inherently the case, and Applicant’s specification minimally requires a profiling to produce/determine ‘one or more characteristics’ (namely those first and second characteristics) – see [0068] “In this description and the following claims, "profiling" is defined as determining one or more characteristics of a data stream and/or a device by identifying or determining the nature of particular elements of the data stream and/or device.”  Such an interpretation is reinforced by the claim language itself, wherein it is ‘a first characteristic’ and ‘a second characteristic’ that are profiled from/for the frameset, and those focus area identification and baseline profile generation steps are based at least on ‘characteristic profiles’ which may potentially be distinguished/interpreted differently from said characteristics themselves (a ‘profile’ perhaps serving as a characterization/description/indication of the nature/extent/degree to which a characteristic is present/exists in the frameset).  In other words, the claim may be additionally unclear with regards to whether or not the ‘first characteristic’ is that/one produced by the profiling, or used in the generation of but distinguished from one or more characteristics determined from said profiling.  As a means for resolving these issues regarding clarity and required antecedents, Examiner encourages amendment such that the claim explicitly requires those profiling steps to produce one or more ‘profiles’ – which may then be referenced specifically in subsequent limitations. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, failing step 2B of the subject matter eligibility test.  The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘NO’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question are not directed to eligible subject matter under 35 USC § 101.  Claim 1 recites individual limitations, such as ‘profiling a first characteristic of the frameset’, ‘identifying a focus area within the frameset based on the first characteristic profile’, ‘profiling a second characteristic within the focus area’ and ‘generating a baseline video device output profile based at least on the second characteristic profile’, which are claimed at a high level of generality and arguably directed to group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind.  The remaining limitations ‘receiving a frameset from a video output device’ and ‘storing the baseline video device output profile in repository’ constitute the addition of ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  While claim 1 falls silent in this regard, Applicant is reminded that the mere nominal recitation of a generic computer/processor in the ‘implementation of’ any method steps/functional language, does not 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titus et al. (US 2010/0026802).

As to claim 1, Titus teaches/suggests a video output device profiling method (video analytic rule detection system and method, Abs “The extracted video primitives and event occurrences may be used to create and define additional video analytic rules”) comprising:
receiving a frameset from a video output device ([0031] “receiving a video”; Fig. 1 video sensors and records 14 and 15, Fig. 4/7 41/71 Obtain Source Video, Fig. 16A stream 1602 as received from 1601, Fig. 31 3104 Receive Video, [0077]);
profiling a first characteristic of the frameset (video analysis in the detection/recognition of a ‘first characteristic’ corresponding to those “event discriminators” particularly those sub-portions “spatial attributes” and/or “one or more temporal attributes”, [0074] “An operator is provided with maximum flexibility in configuring the system by using event discriminators. Event discriminators are identified with one or more objects (whose descriptions are based on video primitives), along with one or more optional spatial attributes, and/or one or more optional temporal attributes”, Figs. 12-14, wherein characteristics may include time of day/night, venue/vendor locations within a FOV, scene type, traffic density, number/type of customer(s)/time (‘object modifiers’), camera start/stop times, camera parameters e.g. bit-rate, frame rate, resolution (see [0089]), etc., Fig. 10, whether reliable/quality/relevant tracks are ascertainable in a specific region/time, Fig. 21B, [0076] “In a potential embodiment, the video may be stored or transmitted only when activity is detected, not all the time. In another potential embodiment, the quality of the stored or transmitted video may be dependent on whether activity is detected: video can be stored or transmitted at higher quality (higher frame-rate and/or bit-rate) when activity is detected and at lower quality at other times”, [0082], see also motion as a segmentation/blob forming characteristic [0194]);
identifying a focus area within the frameset based on the first characteristic profile (AOI disclosure e.g. [0140-0142], [0140] “Tracking a "trackable" object in the scene can be used as a method of creating a rule or creating part of a rule. For example, tracking such an object can be used to create a tripwire or area of interest. This component may be a standalone rule-with the surveillance system assigning default values to other parts of the rule. For example, if an AOI is created via this method, the system may, by default, create the complete rule to detect that "any object" "enters" the AOI at "any time"”, [0138] “Exemplary rules that may be detected from observation include, for example, tripwires (uni-directional or bi-directional), areas of interest (AOIs), directions (for flow-based rules such as described in U.S. application Ser. No. 10/766,949), speeds, or other rules that may be detected or set by analysis of a video stream”, [0147] “The rule may include, for example but not limited to, a trip wire or an area of interest. In block 3112, the system may exit configuration mode and may enter or return to video surveillance using the created rule”, [0226-0027]; Examiner notes both a segmentation/masking/ROI determination within a frame and/or a segmentation within the frameset as a whole, e.g. a temporal masking of pertinent/relevant frames reads);
profiling a second characteristic within the focus area (action/event characteristics/discriminators to include e.g. target object/person modifiers (such as type or color) including but different from one/any of those utilized in the frame segmentation as identified above, ‘activity detectors’ [0176]/activity classes e.g. “tripwire crossing”, etc., Figs 17A-17B, target/query object, color, action/left turn, Fig. 21B, in view of object and/or second level event discriminators (e.g. preferably not spatial or temporal attribute, or alternatively such attributes in the event that they are Boolean combined with additional discriminators) and/or various combinations thereof, [0074] “For example, an operator can define an event discriminator (called a "loitering" event in this example) as a "person" object in the "automatic teller machine" space for "longer than 15 minutes" and "between 10:00 p.m. and 6:00 a.m." Event discriminators can be combined with modified Boolean operators to form more complex queries”, [0115], [0120-0124], [0141], [0153] “may include scene/video descriptors, describing the overall scene and video. In general, this may include a detailed description of the appearance of the scene, e.g., the location of sky, foliage, man-made objects, water, etc.; and/or meteorological conditions, e.g., the presence/absence of precipitation, fog, etc. For a video surveillance application, for example, a change in the overall view may be important. Exemplary descriptors may describe sudden lighting changes; they may indicate camera motion, especially the facts that the camera started or stopped moving, and in the latter case, whether it returned to its previous view or at least to a previously known view; they may indicate changes in the quality of the video feed, e.g., if it suddenly became noisier or went dark, potentially indicating tampering with the feed”, [0154], [0182] ‘counter modifier’, [0185] “Other examples of complex activities that can be detected as a combination of simpler ones may include a car parking and a person getting out of the car or multiple people forming a group, tailgating. These combinators can also combine primitives of different types and sources. Examples may include rules such as "show a person inside a room before the lights are turned off;" "show a person entering a door without a preceding card-swipe;" or "show if an area of interest has more objects than expected by an RFID tag reader," i.e., an illegal object without an RFID tag is in the area”, etc.);
generating a baseline video device output profile based at least on the second characteristic profile (Fig. 6 62 activity record, Fig. 16B Rules 163 definition 162, [0031] “creating a rule from the processed video;”, Fig. 31 Create Rule 3110, [0138] “tasking may include detecting rules, or components of rules, directly from a video stream by processing the incoming video, for example, in the video surveillance system. Detecting a rule directly from the video stream may be in addition to, instead of, or partially instead of receiving a rule from a system operator, for example, through a graphical user interface”, [0171], in further view of associated record data e.g. [0208] “the number of event occurrences which occurred; the positions in the scene in which the event occurrence occurred; the times at which the event occurrences occurred, representative imagery of each event occurrence; representative video of each event occurrence; raw statistical data; statistics of event occurrences (e.g., how many, how often, where, and when)”, calibration of [0215] particularly automatic embodiment; Examiner notes ‘baseline’ interpreted under plain language meaning to comprise ‘a minimum or starting or known point used in comparisons’ e.g. rules/definitions/profile for expected/historical/routine behavior/activity/functioning within standards such as predefined area/perimeter/trip-line/tolerance(s), such that one or more events exceeding/straying/failing to match such a definition, serve to trigger any of those various responses to event occurrences disclosed in Titus); and
storing the baseline video device output profile in repository ([0078], [0085], [0096] “rules that are stored”, storage of those rules in conjunction with associated video primitives, see also motivation regarding the storage of said primitives [0150], [0232] similarly applicable to rules and generally facilitating subsequent comparison for event detection/recognition).


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art with regards to video surveillance profile generation and/or video quality determinations associated with video surveillance applications more broadly.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669